Name: Commission Regulation (EEC) No 3092/76 of 17 December 1976 on the application of monetary compensatory amounts to certain beef and veal products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 348/ 18 Official Journal of the European Communities 18 . 12. 76 COMMISSION REGULATION (EEC) No 3092/76 of 17 December 1976 on the application of monetary compensatory amounts to certain beef and veal products Whereas an urgent solution is required in respect of trade between Member States ; whereas monetary compensatory amounts should for the present be applied on such treated products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 557/76 (2 ), and in particular Article 6 thereof, Whereas monetary compensatory amounts apply to fresh , chilled and frozen meat of bovine animals falling within subheading 02.01 A II of the Common Customs Tariff but not to prepared or preserved meat falling within subheading 16.02 B III b) 1 thereof ; Whereas the simple seasoning of, or addition of other substances to, fresh , chilled or frozen meat has the consequence that such treated meat is considered as being prepared or preserved meat for the purposes of application of the Common Customs Tariff ; whereas such treated products still compete with fresh , chilled or frozen meat ; whereas the non-application of mone ­ tary compensatory amounts to such treated products leads to trade in products which are not normally traded ; Whereas such trade may disturb the market and lead to abuses of the system of monetary compensatory amounts : For fresh , chilled or frozen products, other than minced products, which fall within subheading 16.02 B III b) 1 of the Common Customs Tariff and which are excluded from classification in Chapter 2 thereof solely by reason of simple seasoning (e.g. with salt and pepper), or the addition of other substances (e.g. vege ­ tables, flours or oil), monetary compensatory amounts shall apply in trade between Member States at the level applicable to products of the same description without such treatment which fall within subheading 02.01 A II of the Common Customs Tariff. Article 2 This Regulation shall " enter into force on 20 December 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1976. For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 106, 12 . 5 . 1971 , p . 1 . ( 2 ) OJ No L 67, 15 . 3 . 1976 , p . 1 .